DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 14, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 10 and 22 are canceled.
Claim 24 is new.
Information Disclosure Statement
	The IDS received on December 20, 2021, January 19, 2022, and October 14, 2022 are considered by the Examiner.  
Claim Rejections - 35 USC § 112
The rejection of claims 1-9 and 11-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on April 20, 2022 is withdrawn in view of the Amendment received on October 14, 2022.
Rejection – Maintained and New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on April 20, 2022 is maintained for the reasons of record.
In addition, claim 24 is rejected herein as being necessitated by Amendment (by its addition).
Applicants’ arguments presented in the Amendment received on October 14, 2022 have been considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
While the rejection is maintained for only claim 23, because claim 23 is dependent on claim 1, the previous rejection is reiterated for the sake of providing proper context.
The Rejection:
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 1 has been amended to recite that the single-stranded nucleic acid is labeled at its 3’ end by the below added phrase (identified by underline):
“a third linking moiety linking the label to the 3’ end nucleotide of the third nucleic acid domain, wherein the third nucleic acid domain is located at the 3’ end of the single-stranded nucleic acid”


    PNG
    media_image1.png
    232
    336
    media_image1.png
    Greyscale
For support, Applicants reference Figures 5C and D (partially reproduced below):
As seen, the structure (104) is the cleavable probe comprising uracil residues incorporated therein with a label (star) attached at a terminus. What is not shown, however, is the support for the placement of the label being 3’ end.  Because a label can be placed at either 5’ or 3’ end, and the Figure to which Applicants refer to for the purported support lacks this information, the Amendment constitutes new matter.  The paragraphs [0016], [0105] and [0106] also do not provide for the support.
	It is noted herein that the determination of new matter is severable from obviousness determination.
	Claims 2-9 and 11-22 are rejected herein by way of their dependency on claim 1.
Response to Arguments:
	Applicants state that the new matter has been removed from claim 1 (page 5, Response).
	The Office agrees the subject-new matter has been removed from claim 1.
	However, the Office respectfully disagrees with Applicants’ position that amendment made to claim 1 and 23 resolves the issue for claim 23, and the new claim 24 for the following reasons.
	Claim 1 recites, inter alia, that the claimed single-stranded nucleic acid has three domains.  The first domain is linked to the second domain and the second domain is linked to the third domain, wherein the linkage comprises an abasic site or a site cleavable by a nucleic acid glycosylase.
	Claim 1 also requires that the label is attached to the third nucleic acid domain at an opposite end from the second nucleic acid domain.
	Graphically represented, the structure must have the at least below configuration for claim 1:

    PNG
    media_image2.png
    244
    658
    media_image2.png
    Greyscale

	While claim 1 has been amended to remove explicit reference to the 3rd domain being located on 5’ or 3’ end of the single-stranded nucleic acid molecule, claims 23 and 24 do not.
	Claim 23 continues to require that the 3rd domain is found on the 5’ end with a label which must be located on the 5’ end of the single-stranded nucleic acid molecule; and claim 24 requires that the 3rd domain is found on the 3’ end with the label which just be located on the 3’ end of the single-stranded nucleic acid.
	As stated previously, the application as filed does not have support for such specific location.  At best, the application as filed only contains support the single-stranded nucleic acid having a label at the 3rd domain, but not for the 3rd domain being 5’ end or the 3’ end of the single-stranded nucleic acid.
	For these reasons, the claims contain new matter.
Claim Rejections - 35 USC § 103
The rejection of claims 22 under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2002/0115841 A1, published August 22, 2002) in view of Woods et al. (U.S. Patent No. 5,047,523, issued September 10, 1991), made in the Office Action mailed on April 20, 2022 is withdrawn in view of the Amendment received on October 14, 2022 canceling the rejected claim.
Maintained & Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-7, 9, 11-16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2002/0115841 A1, published August 22, 2002) in view of Woods et al. (U.S. Patent No. 5,047,523, issued September 10, 1991), made in the Office Action mailed on April 20, 2022 is maintained for the reasons of record.
Claim 24 is rejected herein as being necessitated by Amendment (its addition).
Applicants’ arguments presented in the Amendment received on October 14, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claims 1 and 13, Brown et al. disclose a method of providing a cleavable probe (“invention provides for the specific degradation or cleavage of a nucleic acid probe following hybridization and detection … provides for complete removal of the nucleic acid probe”, section [0011]), wherein the artisans teach that the nucleic acid probe comprises:
a label (“labeled nucleotide(s) can either be a part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid…”, section [0048]);
a single-stranded nucleic acid comprising a plurality of nucleic acid domains (“nucleic acid probes of any intermediate length, including but not limited to 20, 30, 50, …”, section [0032], therefore, a probe having the contemplated lengths will comprise any arbitrary regions which can be considered a “domain”);
a plurality of linking moieties present therein, wherein the linking moieties are cleavable (“nucleic acid probes of the present invention may be comprised of a variety of different types of degradable phosphate backbone bonds that are broken … the bond is a phosphodiester bond … bond is a phosphothioate bond.  The bond may be broken by an enzyme, exemplified by, but not limited to, uracil DNA glycosylase, a ribonuclease, inosine ribonuclease, deoxyribonuclease, or combinations thereof.”, section [0016]; “[f]or instance, a probe that is 500 nucleotides long can be reduced to a series of polymers 5-10 nucleotides in length by periodically cleaving phosphodiester bonds along the polynucleotide backbone”, section [0030]; if a probe of 500 base pairs is cleaved into series of 5-10 fragments then there would necessarily be at least three nucleic acid domains which have been separated by the cleavable linking moieties therebetween), 
wherein the first, second, and third linking moieties comprise (a) an abasic site with an intact phosphodiester backbone or a linker cleavable by a nucleic acid glycosylase (“[t]he bond may be broken by an enzyme, exemplified by, but not limited to, uracil DNA glycosylase, a ribonuclease, inosine ribonuclease, deoxyribonuclease, or combinations thereof.”, section [0016]).
	With regard to claim 2, Brown et al. explicitly teach that additional linker moieties can be used in combination (“more bonds than a first bond many be broken, and typically, more than one bond will be broken”, section [0014]; “the degradable bond of the nucleic acid probe is broken by a combination of two or more of the above methods.”, section [0016]).
	With regard to claim 3, the probe is also treated with a uracil DNA glycosylase to render the site an abasic site (“enzyme uracil DNA glycosylase removes the uracil base from the sugar-phosphate backbone leaving an abasic site”, section [0040]).
	With regard to claims 5 and 6, the nucleic acid probe is DNA or RNA (“probes are typically composed of RNA or DNA … both RNA and DNA”, section [0032]).
	With regard to claim 7, the nucleic acid probe also comprises a non-natural nucleotide (“nucleic acid molecule that is contemplated for use as a probe is a peptide nucleic acid (PNA) …”, section [0033]).
	With regard to claim 9, at least one of the linking moieties is at least one dU (“probes comprising one or more uracil residues may be broken by a combination of uracil DNA glycosylase and an exonuclease …”, section [0041]).
	With regard to claims 4, 11, and 14-16, the uracil resides present in the nucleic acid probe is cleavable by uracil-DNA glycosylase and Endonuclease VIII (since at least one uracil present in the probe are acted on by the UDG and the resultant AP site, cleaved by Endonuclease).
	With regard to claim 18, the linking moieties is photolabile moiety (“[p]hotolabile groups that can be incorporated to provide nucleic acid probes that are degraded by specific light emissions … can be incorporated into the invention”, section [0043]).
	With regard to claim 19, the moieties is a nicking site, nickable by a nicking endonuclease (“[a]lso, inosine RNase can be used to cleave RNA probes at positions occupied by inosine …”, section [0042]; “nuclease will be understood to include ribonuclease, deoxyribonuclease, endonuclease, exonuclease … bond is broken by one or more particular wavelengths of light, or by temperature … further preferred embodiments, the degradable bond of the nucleic acid probe is broken by a combination of two or more of the above methods.”, section [0016]).
Brown et al. while explicitly teaching that their probe is labeled with various types of labels (“[l]abeled nucleic acids are used to visualize the hybridize product that reveals the presence and/or amount of a target molecule.  The label can be a radioisotope, an enzyme, or a fluorescent, chemiluminescent, or bioluminescent molecule.  The labels can be either a component of the nucleotide (especially radioisotopes), covalently attached to a nucleotide, or attached to the nucleotide via a binding agent (for instance, an enzyme-linked antibody bound to a nucleic acid).  The labeled nucleotide(s) can either by part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid”, section [0048]), the artisans do not explicitly teach that the label is on the 3’ terminus of the probe.
Woods et al. teach a well-known and established practice of labeling detection probes which are labeled at their 3’ end terminus:
“invention provides nucleic acid probes useful for detecting … in diagnostic methods …” (column 3, lines 61-63)

“probes … additionally comprise a 3’ tail sequence having a detectable label bound thereon for signaling hybridization…” (column 5, lines 25-27)

“labelling may comprise a radiolabel … a fluorescent label …”, column 8, lines 21-24)

“[i]n the preferred embodiments, however, the chemical label is attached to … the 3’ terminal end of the probe” (column 9, lines 3-5)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown et al. with the teachings of Woods et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Such is the situation here.  The invention disclosed by Brown et al. is directed to a cleavable/degradable, labeled oligonucleotide probe, wherein the artisans explicitly teach that the oligonucleotide probes should be constructed so that itself is cleavable/degradable by various means while preserving the target nucleic acids for which they target:
“Methods for the specific degradation of nucleic acid probes are exemplified by but not limited to: enzymatic degradation resulting from specific recognition of the probe but not the sample nucleic acid; chemical degradation resulting from the presence of chemical groups in the probe that react with agents added to a sample mix that result in strand scission of the probe but not sample nucleic acid …” (section [0038], Brown et al.)

“Labeled nucleic acids are used to visualize the hybridize product that reveals the presence and/or amount of a target molecule.  The label can be a radioisotope, an enzyme, or a fluorescent, chemiluminescent, or bioluminescent molecule.  The labels can be either a component of the nucleotide (especially radioisotopes), covalently attached to a nucleotide, or attached to the nucleotide via a binding agent (for instance, an enzyme-linked antibody bound to a nucleic acid).  The labeled nucleotide(s) can either by part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid” (section [0048])

Therefore, one of ordinary skill in the art would have been motivated that any prior art known means of inducing specific cleavage of oligonucleotides would have produced the same predicable outcome as presented by Brown et al., that is, generating a labeled, cleavable probe.
While Brown et al. did not painstakingly list all type so oligonucleotide labeling schemes which have been known and available in the prior art, as demonstrated by Woods et al., 3’ tail labeling has been around for decades. In addition, one of ordinary skill in the art would have recognized that because the detection probe was used only for hybridization purposes, the determination of the optimal place in which to place the label on the oligonucleotide of Brown et al. would have required routine experimentation that falls under routine optimization of well-known parameters1, the combination of which would have yielded the predictable outcome of a labeled, cleavable probe.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that the alleged combination of Woods with Brown still fails to disclose or suggest all of the features of the amended claim 1 (page 7, Response).
	It is made of record that the present rejection is based on Brown in view of Woods, not based on the combination of “Wood with Brown” which may be confused as Woods in view of Brown.
	Applicants’ arguments pertaining to the failure of Woods disclosing a 3’ tail sequence having a labeled bound thereon, which is affixed to the 3’ terminal end of the probe therefore is misplaced as Brown already teaches a single-stranded nucleic acid having three domains which are complementary to the target nucleic acid:
“nucleic acid probes of any intermediate length, including but not limited to 20, 30, 50, …” (section [0032])

“nucleic acid probes of the present invention may be comprised of a variety of different types of degradable phosphate backbone bonds that are broken … the bond is a phosphodiester bond … bond is a phosphothioate bond.  The bond may be broken by an enzyme, exemplified by, but not limited to, uracil DNA glycosylase, a ribonuclease, inosine ribonuclease, deoxyribonuclease, or combinations thereof.” (section [0016])

“[f]or instance, a probe that is 500 nucleotides long can be reduced to a series of polymers 5-10 nucleotides in length by periodically cleaving phosphodiester bonds along the polynucleotide backbone” (section [0030])

“[t]he bond may be broken by an enzyme, exemplified by, but not limited to, uracil DNA glycosylase, a ribonuclease, inosine ribonuclease, deoxyribonuclease, or combinations thereof.” (section [0016])
Therefore, if a probe of 500 base pairs is cleaved into series of 5-10 fragments then there would necessarily be at least three nucleic acid domains which have been separated by the cleavable linking moieties therebetween).
Therefore, Woods disclosing a 3’ tail that is not complementary to the target nucleic acid is not relevant.  This argument appears to have resulted from Applicants’ characterization of the rejection as being Woods in view of Brown, which is incorrect as discussed above.
In addition, the Office was clear in its position that labeling an oligonucleotide probe at a 3’ end of the molecule was not uncommon as evidenced by Woods:

    PNG
    media_image3.png
    127
    991
    media_image3.png
    Greyscale


page 10, Office Action mailed on April 20, 2022.
The position held by the Office is that labeling the single-stranded nucleic acid probe which comprises three domains which are complementary to the target nucleic acid comprising degradable linker moieties therebetween, with a label at the 3’ end (as taught by Woods) would be obvious.
Next, Applicants contend that Brown does not disclose or suggest providing a cleavable linker to part of the nucleic acid probe that is not complementary to a target.
According to Applicants, Brown recognizes that removing any hybridized nucleic acid requires that sufficient energy be introduced to disrupt all hydrogen bonding and stacking interactions between probe and target and their invention reduces the need for such energy by specific degradation or cleavage means (page 8, Response).
Applicants state that based on such statements, there would be, “no reason or motivation for a skilled artisan to add a cleavable linker to a sequence that does not hybridize to a sample nucleic acid (page 8, Response).
This argument is misplaced because the instant claims do not require that the linker (supposedly the third linker moiety connecting the label to the third domain) does not hybridize to a sample nucleic acid.
The Office’s reliance on Woods was to show that labeling nucleic acids at their 3’ end was well known.  For example, TaqMan® probes comprise fluorescent dyes at their respective ends (5’ and 3’ ends), with the entire probe being complementary to its target.  There is no reason why one of ordinary skill in the art would not have expected labeling the single-stranded nucleic acid probe of Brown at its 3’ end would have interfered with cleaving the probe, resulting in the lowering of the energy required to displace the probe off the target nucleic acid.
 And even if one were to construe that the linker moiety linking the label to the third domain of the single-stranded nucleic acid is non-complementary to the target, such would have expected to work as provided by Brown et al., that is, displace the annealed nucleic acid probe with the label.  This was clearly demonstrated by Brown et al.
“labeled nucleotide(s) can either be a part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid…” (section [0048])

	What is clear is that regardless of where the label was placed on a 3’ end or the 5 end, either such structure would have behaved as expected by Brown, which is, cleavage of the labeled probe do remove from its hybridized target nucleic acid for the express purpose of “reus[ing] a sample matrix” (section [0010]).
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.

The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2002/0115841 A1, published August 22, 2002) in view of Woods et al. (U.S. Patent No. 5,047,523, issued September 10, 1991) as applied to claims 1-7, 9, 11-16, 18, 19, and 22 above, and further in view of Loewy et al. (US 2004/0086918 A1, published May 6, 2004), made in the Office Action mailed on April 20, 2022 is maintained for the reasons of record.
Applicants’ do not present any new arguments for the instant rejection in the Amendment received on October 14, 2022 but rely solely on their arguments presented for the obviousness rejection over Brown et al. in view of Woods et al., which have already been addressed above.
Because no new arguments are presented for the present rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Brown et al. and Woods et al. have already been discussed above.
Brown et al., while explicitly teaching a nucleic acid probe which should be cleaved via introduction of cleavable moieties throughout the nucleic acid probe, as well as various such cleavable means, do not provide an exhaustive list of such moieties.  Consequently, Brown et al. do not explicitly disclose that the cleavable linker moiety should be 8-oxoguanine.
Loewy et al. teach that 8-oxoguanine is utilized to create an AP (abasic site) which can be cleaved:
“[e]mbodiments  involving the formation of an AP site in DNA using an enzyme, such as DNA N-glycosylase, for example, uracil DNA N-glycosylase, comprise introducing a chemical modification in the nucleotide base of one or more guanine … For eample, formamidopyrimidine DNA N-glycosylase reconizes and removes base modifications including 8-hydroxyguanine.” (section [0076)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown et al. and Woods et al. with the teachings of Loewy et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Brown et al. already disclose the motivation to arrive at a nucleic acid probe that is cleavable by introducing cleavable linking moieties therein.  And while the artisans did not provide an exhaustive list of such moieties, one of ordinary skill in the art would have expected that use of any prior art known moieties which can result in cleavage (such as 8-oxguanine) would have produced the same predicable outcome.
Additionally, because Brown et al. already contemplate the generation of AP site for the induced cleavage, said one of ordinary skill in the art would have also had a clear expectation of success at using 8-oxoguanine as the cleavable inker since it is also known in the art to be used for generating an AP site that can be cleaved.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2002/0115841 A1, published August 22, 2002) in view of Woods et al. (U.S. Patent No. 5,047,523, issued September 10, 1991), made in the Office action mailed on April 20, 2022 is maintained for the reasons already of record.
Applicants’ do not present any new arguments for the instant rejection in the Amendment received on October 14, 2022 but rely solely on their arguments presented for the obviousness rejection over Brown et al. in view of Woods et al., which have already been addressed above.
Because no new arguments are presented for the present rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Brown et al. and Woods et al. have already been discussed above.
Brown et al., while explicitly teaching a nucleic acid probe which should be cleaved via introduction of cleavable moieties throughout the nucleic acid probe, as well as various such cleavable means, do not provide an exhaustive list of such moieties.  In addition, the artisans do not explicitly disclose a specific number of a particular linking moiety that is not dU being present (lesser than 9 of such moiety).
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Brown et al. and Woods et al., thereby arriving at the claimed invention.
In In re Preda, 401 F.2d 825, 826, 159 USPQ 342 (CCPA 1968), the court expressed that, “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inference which one skilled in the art would reasonably be expected to draw therefrom.”
Also, in KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
What is clear from the teachings of Brown et al. is that a nucleic acid probe should be cleavable by introducing cleavable moieties throughout the probe so as to allow complete cleavage of the probe off of its target nucleic acid, so that the target nucleic acid can be employed again with additional probes:
“providing compositions and methods for removing hybridized nucleic acid probes from sample nucleic acid” (section [0011])

“invention provides for the specific degradation or cleavage of a nucleic acid probe following hybridization and detection, reducing the energy of hybridization between the sample nucleic acid and the various nucleic acid probe molecules” (section [0011])

“present invention thus provides for the reuse, and even multiple uses, of sample matrices.” (section [0011])

“breaking at least a first bond of the nucleic acid probe, and removing the nucleic acid probe from the sample nucleic acid.  Of course, more bonds than a first bond many be broken, and typically, more than one bond will be broken” (section [0014])

	And with the explicit teaching from the artisans that a combination of the variety of cleavable moieties can be present in the probe, said one of ordinary skill in the art would have been motivated as well as have had a reasonable expectation of success at introducing combination of disclosed cleavable linking moieties such as dUs and those cleavable by light (i.e., photolabile), nuclease or inosine ribonuclease in any necessary amount for the probe to become removed from the nucleic acid to which it is hybridized.
Therefore, the invention as claimed is deemed prima facie obvious.

The rejection of claims 20 and 21 under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2002/0115841 A1, published August 22, 2002) in view of Woods et al. (U.S. Patent No. 5,047,523, issued September 10, 1991) as applied to claims 1-7, 9, 11-16, 18, 19, and 22 above, and further in view of O’Connell et al. (US 2018/002736 A1, published January 2018, filed January 2015) or Gerasimova et al. (U.S. Patent No. 8,859,266 B2, issued October 14, 2014), made in the Office action mailed on April 20, 2022 is maintained for the reasons already of record.
Applicants’ do not present any new arguments for the instant rejection in the Amendment received on October 14, 2022 but rely solely on their arguments presented for the obviousness rejection over Brown et al. in view of Woods et al., which have already been addressed above.
Because no new arguments are presented for the present rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Brown et al. and Woods et al. have already been discussed above.
Brown et al., while explicitly teaching a nucleic acid probe which should be cleaved via introduction of cleavable moieties throughout the nucleic acid probe, as well as various such cleavable means, do not provide an exhaustive list of such moieties.  Consequently, Brown et al. do not explicitly disclose that the cleavable linker moiety should be that which is cleavable via Cas9 nickase or via DNAzymes.
O’Connell et al. evidence that Cas9 nickase acts on a recognition sequence called “PAMmer”, wherein the artisans employ this sequence to induce cleavage of a signal generating structure:
“quenched PAMmer is a single stranded oligonucleotide having (i) a protospacer adjacent motif (PAM) sequence; (ii) a detectable label; (iii) a quencher moiety that quenches the detectable label; and (iv) a least one of: a specificity segment …”, section [0007])

Gerasimova et al. disclose a well known means of utilizing a DNAzyme’s cleaving function to cleave and generate a nucleic acid probe that comprises a recognition sequence of said DNAzyme (see Figure 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown et al. and Woods et al. with the teachings of Loewy et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. At 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. At 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  At 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
It is clear from KSR that modification of prior art which result in no more than yielding a predictable outcome is likely deemed obvious.
Such is the case here.
As discussed above, Brown et al. already disclose the motivation to arrive at a nucleic acid probe that is cleavable by introducing cleavable linking moieties therein.  And while the artisans did not provide an exhaustive list of such moieties, Brown et al. provide a long list of such cleavable means, suggesting that any means known in the art for producing cleavage in the nucleic acid probe of their disclosure would have worked.
And given that O’Connell et al. and Gerasimova et al. teach such means of generating cleavage on a single-stranded nuclei acid probe that is labeled, there would have been no doubt that combining the teachings of O’Connell et al. and/or Gerasimova et al. would have likely yielded the same predictable outcome, that is, cleaved probe of Brown et al.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Rejection – Maintained
The rejection of claims 1-7, 9, 11-16, 18, 19, and 23 under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2002/0115841 A1, published August 22, 2002) in view of Lyamichev et al. (Nature Biotechnology, 1999, vol. 17, pages 292-296), made in the Office Action mailed on April 20, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on October 14, 2022 pertain to the same issues raised in Brown in view of Woods.  The Office’s response made thereto is adapted in maintaining the present rejection.
With regard to claims 1 and 13, Brown et al. disclose a method of providing a cleavable probe (“invention provides for the specific degradation or cleavage of a nucleic acid probe following hybridization and detection … provides for complete removal of the nucleic acid probe”, section [0011]), wherein the artisans teach that the nucleic acid probe comprises:
a label (“labeled nucleotide(s) can either be a part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid…”, section [0048]);
a single-stranded nucleic acid comprising a plurality of nucleic acid domains (“nucleic acid probes of any intermediate length, including but not limited to 20, 30, 50, …”, section [0032], therefore, a probe having the contemplated lengths will comprise any arbitrary regions which can be considered a “domain”);
a plurality of linking moieties present therein, wherein the linking moieties are cleavable (“nucleic acid probes of the present invention may be comprised of a variety of different types of degradable phosphate backbone bonds that are broken … the bond is a phosphodiester bond … bond is a phosphothioate bond.  The bond may be broken by an enzyme, exemplified by, but not limited to, uracil DNA glycosylase, a ribonuclease, inosine ribonuclease, deoxyribonuclease, or combinations thereof.”, section [0016]; “[f]or instance, a probe that is 500 nucleotides long can be reduced to a series of polymers 5-10 nucleotides in length by periodically cleaving phosphodiester bonds along the polynucleotide backbone”, section [0030]; if a probe of 500 base pairs is cleaved into series of 5-10 fragments then there would necessarily be at least three nucleic acid domains which have been separated by the cleavable linking moieties therebetween), 
wherein the first, second, and third linking moieties comprise (a) an abasic site with an intact phosphodiester backbone or a linker cleavable by a nucleic acid glycosylase (“[t]he bond may be broken by an enzyme, exemplified by, but not limited to, uracil DNA glycosylase, a ribonuclease, inosine ribonuclease, deoxyribonuclease, or combinations thereof.”, section [0016]).
	With regard to claim 2, Brown et al. explicitly teach that additional linker moieties can be used in combination (“more bonds than a first bond many be broken, and typically, more than one bond will be broken”, section [0014]; “the degradable bond of the nucleic acid probe is broken by a combination of two or more of the above methods.”, section [0016]).
	With regard to claim 3, the probe is also treated with a uracil DNA glycosylase to render the site an abasic site (“enzyme uracil DNA glycosylase removes the uracil base from the sugar-phosphate backbone leaving an abasic site”, section [0040]).
	With regard to claims 5 and 6, the nucleic acid probe is DNA or RNA (“probes are typically composed of RNA or DNA … both RNA and DNA”, section [0032]).
	With regard to claim 7, the nucleic acid probe also comprises a non-natural nucleotide (“nucleic acid molecule that is contemplated for use as a probe is a peptide nucleic acid (PNA) …”, section [0033]).
	With regard to claim 9, at least one of the linking moieties is at least one dU (“probes comprising one or more uracil residues may be broken by a combination of uracil DNA glycosylase and an exonuclease …”, section [0041]).
	With regard to claims 4, 11, and 14-16, the uracil resides present in the nucleic acid probe is cleavable by uracil-DNA glycosylase and Endonuclease VIII (since at least one uracil present in the probe are acted on by the UDG and the resultant AP site, cleaved by Endonuclease).
	With regard to claim 18, the linking moieties is photolabile moiety (“[p]hotolabile groups that can be incorporated to provide nucleic acid probes that are degraded by specific light emissions … can be incorporated into the invention”, section [0043]).
	With regard to claim 19, the moieties is a nicking site, nickable by a nicking endonuclease (“[a]lso, inosine RNase can be used to cleave RNA probes at positions occupied by inosine …”, section [0042]; “nuclease will be understood to include ribonuclease, deoxyribonuclease, endonuclease, exonuclease … bond is broken by one or more particular wavelengths of light, or by temperature … further preferred embodiments, the degradable bond of the nucleic acid probe is broken by a combination of two or more of the above methods.”, section [0016]).
Brown et al. while explicitly teaching that their probe is labeled with various types of labels (“[l]abeled nucleic acids are used to visualize the hybridize product that reveals the presence and/or amount of a target molecule.  The label can be a radioisotope, an enzyme, or a fluorescent, chemiluminescent, or bioluminescent molecule.  The labels can be either a component of the nucleotide (especially radioisotopes), covalently attached to a nucleotide, or attached to the nucleotide via a binding agent (for instance, an enzyme-linked antibody bound to a nucleic acid).  The labeled nucleotide(s) can either by part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid”, section [0048]), the artisans do not explicitly teach that the label is on the 5’ terminus of the probe.
Lyamichev et al. teach a well-known and established practice of labeling detection probes which are labeled at their 5’ end terminus (see Figure 2A, signal probe)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown et al. with the teachings of Lyamichev et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Such is the situation here.  The invention disclosed by Brown et al. is directed to a cleavable/degradable, labeled oligonucleotide probe, wherein the artisans explicitly teach that the oligonucleotide probes should be constructed so that itself is cleavable/degradable by various means while preserving the target nucleic acids for which they target:
“Methods for the specific degradation of nucleic acid probes are exemplified by but not limited to: enzymatic degradation resulting from specific recognition of the probe but not the sample nucleic acid; chemical degradation resulting from the presence of chemical groups in the probe that react with agents added to a sample mix that result in strand scission of the probe but not sample nucleic acid …” (section [0038], Brown et al.)

“Labeled nucleic acids are used to visualize the hybridize product that reveals the presence and/or amount of a target molecule.  The label can be a radioisotope, an enzyme, or a fluorescent, chemiluminescent, or bioluminescent molecule.  The labels can be either a component of the nucleotide (especially radioisotopes), covalently attached to a nucleotide, or attached to the nucleotide via a binding agent (for instance, an enzyme-linked antibody bound to a nucleic acid).  The labeled nucleotide(s) can either by part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid” (section [0048])

Therefore, one of ordinary skill in the art would have been motivated that any prior art known means of inducing specific cleavage of oligonucleotides would have produced the same predicable outcome as presented by Brown et al., that is, generating a labeled, cleavable probe.
While Brown et al. did not painstakingly list all type so oligonucleotide labeling schemes which have been known and available in the prior art, as demonstrated by Lyamichev et al., 5’ tail labeling has been around for decades. In addition, one of ordinary skill in the art would have recognized that because the detection probe was used only for hybridization purposes, the determination of the optimal place in which to place the label on the oligonucleotide of Brown et al. would have required routine experimentation that falls under routine optimization of well-known parameters2, the combination of which would have yielded the predictable outcome of a labeled, cleavable probe.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 26, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brown et al. recognizes this fact; “The labeled nucleotide(s) can either by part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid” (section [0048])
        2 Brown et al. recognizes this fact; “The labeled nucleotide(s) can either by part of the region of the nucleic acid probe that hybridizes to the sample nucleic acid, or be part of a nucleic acid probe region that is not complementary to the sample nucleic acid” (section [0048])